DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1, 2, 4–7, and 9–11 is/are pending.
Claim(s) 3 and 8 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claim(s) 1, 2, 4–7, and 9–11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "wherein each of the first gasket and the second gasket includes a base in contact with a surface of each of the first separator plate and the second separator plate" in lines 22–23. Claim 1 has previously recited the limitation "a first gasket the surface of each of the first separator plate and the second separator plate."
Claim 1 recites the limitation "wherein each of the first gasket and the second gasket includes … a filling portion inserted in a first cavity of the first protrusion and a second cavity of the second protrusion." It is unclear if "a filling portion" of the first gasket is "inserted in a first cavity of the first protrusion and a second cavity of the second protrusion" and "a filling portion" of the second gasket is "inserted in a first cavity of the first protrusion and a second cavity of the second protrusion," or "a filling portion" of the first gasket is "inserted in a first cavity of the first protrusion" and "a filling portion" of the second gasket is "inserted … in a second cavity of the second protrusion."
Claims 2, 4–7, and 9–11 are directly or indirectly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 2, 4–7, and 9–11 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Allowable Subject Matter
Claim(s) 1, 2, 4–7, and 9–11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record is Keyser et al. (US 2009/0239128 A1, hereinafter Keyser).
Keyser discloses a separator (400, [0035]) for a fuel cell (500, [0039]), the separator (400) comprising a first separator plate (400") and a second separator plate (40') for an anode (132) or a cathode (Fig. 5, [0040]), the first separator plate (400") and the second separator plate (400') being adjacent to each other for assembly in a fuel cell stack (Fig. 5, [0040]); a first protrusion (408") formed at an edge portion of the first separator plate (400") and protruding toward the second separator plate (400') arranged facing the first separator plate (400", [0040]); a second protrusion (406') formed at an edge portion of the second separator plate (400') and protruding toward the first separator plate (400") arranged facing the second separator plate (400', [0040]); a first gasket (700') combined with a surface of the first separator plate (400", [0046]), the surface of the first separator plate (400") not facing the second separator plate (400'), at a formation position corresponding to the first protrusion (408", [0046]), a second gasket (700') combined with a surface of the second separator plate (400'), the surface of the second separator plate (400') not facing the first separator plate (400", [0046]), at a formation position corresponding to the second protrusion (406', [0046]), wherein the first separator plate (400") and the second separator plate (400') are adjacent to each other (Fig. 5, [0048]), assembly positions of the first separator plate (400") and the second separator plate (400') are regulated 
Keyser does not disclose, teach, or suggest the following distinguishing feature(s):
A separator comprising a gasket including a base in contact with a surface of a first separator plate, a filling portion inserted into a cavity of a protrusion, and a main protrusion forming protruding in an opposite direction of the filling portion.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4–7, and 9–11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725